MEMORANDUM **
Edin Mujadzic appeals pro se from the district court’s order dismissing his action against a former coworker under Title VII of the Civil Rights Act of 1964. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo. Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.1998) (order). We affirm.
The district court properly dismissed Mujadzic’s action because individual employees cannot be held liable under Title *438VII. See Miller v. Maxwell’s Int’l Inc., 991 F.2d 583, 587-88 (9th Cir.1993) (explaining that Title VII limits civil liability to the employer).
Mujadzic’s remaining contentions are unpersuasive.
Mujadzic’s “Motion to Payback Money by 6-22-2009” is denied.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.